Citation Nr: 1040977	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  99-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from May 1977 to March 
1984.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 1998 rating decision.

In November 2005, the Board denied the above captioned claims, 
but the Court of Appeals for Veterans Claims (Court) vacated the 
decision in June 2007, and returned the claim to the Board for 
additional development pursuant to a joint motion for remand.  
The development requested having been completed, the claim is 
once again before the Board.  


FINDINGS OF FACT

1.  The preponderance of evidence fails to link the Veteran's 
acquired psychiatric disorder with his time in service.

2.  The preponderance of evidence fails to link the Veteran's 
current headache disorder (migraines) with his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for an acquired psychiatric 
disorder are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Criteria for service connection for a headache disorder are 
not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
In 1997, the Veteran filed a claim seeking service connection for 
residuals of a motorcycle accident in July 1980 while he was in 
service.  Specifically, the Veteran indicated that as a result of 
the accident he had experienced headaches and had developed a 
psychiatric disability.  The claims will be discussed separately 
below.

Psychiatric Claim 

Service treatment records show that the Veteran was found to be 
psychiatrically normal at his reenlistment physical in March 
1982, several years after his motorcycle accident.  Nevertheless, 
while still in service in November 1982, the Veteran was treated 
for psychological dependence on substances, and it was 
recommended that he enter the Navy's Drug Rehabilitation Center.  
In December 1983, the Veteran was referred for depressive 
features that had developed as the Veteran was awaiting trial on 
charges of molesting his daughter.  The medical officer evaluated 
the Veteran and found that he was having a normal reaction to the 
stress and pressure of his circumstances, and that there was 
nothing that could realistically be done to minimize the risks 
the Veteran felt.  The medical officer explained that the Veteran 
had been charged with felonious conduct, which was complicated by 
domestic and financial problems.  The medical officer diagnosed 
the Veteran to have an adjustment disorder secondary to his 
incrimination, but indicated that no mental health services were 
needed.  Later in December 1983, it was noted that the Veteran 
continued to do well, but was having anxiety.  In January 1984 it 
was noted that the charges against the Veteran had been dropped, 
but the Veteran was still having some problems with sleep and 
stress.  There was no record of a separation physical being 
conducted.

Following service, the Veteran did not seek any psychiatric 
treatment for a number of years, and the earliest post-service 
medical treatment records are dated in 1987 and fail to indicate 
any mental illness.  Thereafter, post-service, private medical 
records show treatment since the early 1990s for psychiatric 
problems, with diagnoses that include dysthymia, anxiety, 
psychotic depression, panic disorder, and major depression with 
psychotic features. 

In July 2004, the Board remanded the Veteran's claim to obtain a 
medical opinion as to the appropriate psychiatric diagnosis and 
the etiology of such a disability.  The Veteran was examined in 
April 2005 at which time he reported that he had begun seeking 
mental treatment four years earlier, although he stated that he 
had always had mental problems.  As an example, the Veteran 
stated that he had stabbed himself in the chest when he was 15.  
It was also noted that the Veteran had been arrested in 1974 and 
in 1982, and he was incarcerated from 1993-1997.  The Veteran 
also admitted to extensive drug use beginning with marijuana use 
at age 11 and including extensive cocaine use between 1988-1992.  
The examiner diagnosed the Veteran with bipolar disorder, manic 
type.  The examiner noted that the Veteran had reported that he 
began having the mania and depression while he was in middle 
school.  The examiner also found no evidence to support a 
conclusion that the Veteran's psychiatric disorder was aggravated 
by his military service.

The Veteran was provided with an additional VA examination in 
March 2010 at which his childhood, adolescence, military service, 
and post-service life were all discussed.  The examiner 
interviewed the Veteran, remarking that testing suggested that 
the Veteran was malingering psychological symptoms.  
Additionally, the examiner found that the Veteran responses to 
questioning were significantly inconsistent, implicitly 
suggesting that the Veteran's statements were incredible in 
nature.  

The examiner diagnosed the Veteran with a depressive disorder.  
However, while he acknowledged that the Veteran met the criteria 
for depression, the examiner found that it was less likely than 
not that his depression was due to his military service as the 
Veteran's symptoms were associated with current stressors, rather 
than being associated with events during service.

The Veteran's representative has argued that this opinion is 
inadequate.  Specifically, the representative has suggested that 
depression is a chemical imbalance in the brain, and that it 
should therefore not matter what the triggering causes were, 
i.e., whether it was an in-service event or a post-service event 
causing the symptoms.  Rather, the representative asserts that 
the symptoms of depression first manifested in service and the 
same underlying disease process continues to cause the Veteran's 
current symptoms even if it is a different set of events that 
provide the triggers for the depressive symptoms.  However, this 
statement, to the extent that it is challenging the examiner's 
conclusion, appears to be an attempt by a lay person to provide a 
medical opinion, which is not permitted.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The examiner as a 
trained clinical psychologist is presumably aware of the nature 
of depression and how to diagnose it.  Given this extensive 
medical training, the examiner's opinion will be afforded greater 
probative weight than will be given to the representative's 
statement, even if it were to be concluded that the 
representative's statement did not run afoul of Colvin.  The 
examiner provided a conclusion based on his review of the claims 
file and after an interview of the Veteran.  The examiner is 
fully qualified to provide such an opinion.

The representative also argues that the Veteran has provided 
consistent testimony and statements which show continuity of 
psychiatric symptomatology since his time in service.  In this 
regard, the law provides that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Here, the Veteran and his representative assert that the Veteran 
currently has depression which they contend began when he was in-
service and has continued since his discharge.  Although the 
Veteran, as a layman, is not competent to provide evidence 
requiring medical knowledge and training, such as a diagnosis or 
an etiological opinion, he is competent to provide evidence of 
his observable psychiatric symptoms.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See also 38 C.F.R. § 3.159(a)(2); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence).

However, in adjudicating this claim, the Board must assess not 
only competency of the Veteran's statements, but also their 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  In this case, the Board simply does not find the 
Veteran's testimony to be sufficiently credible to establish 
continuity of symptomatology.  First, it is noted that at his 
most recent VA examination the examiner found that Veteran 
repeatedly conflicted himself in describing the psychiatric 
symptoms; the examiner's concern of misrepresentation of symptoms 
was further corroborated by psychiatric testing that revealed 
significant malingering on the Veteran's part.  Given these 
findings, the Veteran's testimony on its face is simply 
insufficient to establish continuity of symptomatology since 
service.  

Additionally, there is no evidence of any psychiatric treatment 
for a number of years following service.  The Board acknowledges 
that the Veteran did voice some depressive symptoms while in 
service.  However, these symptoms were linked to specific events 
at that time, such as being arrested for child molestation, and 
the charges were dropped while the Veteran was still in service.  
There is no indication that such incidents continue to trouble 
the Veteran.  Rather, his current depressive symptoms have been 
attributed to current problems which manifested well after 
service, leading the VA examiner to conclude that his diagnosed 
depression was unrelated to his military service. 

The Veteran has received extensive medical treatment, and it is 
clear that the Veteran has been beset by a number of problems 
throughout his life including drug abuse, and run-ins with the 
law.  However, the evidence of record does not establish that his 
current psychiatric disability either began during or was 
otherwise caused or aggravated by his military service.

Therefore, the criteria for service connection have not been met, 
and the Veteran's claim is accordingly denied.  

Headaches 

As noted above, the Veteran is seeking service connection for a 
headache disorder, which he believes was caused by his motorcycle 
accident in July 1980 while he was on active duty.  

Service treatment records confirm that the Veteran was injured in 
a motorcycle accident in July 1980 and that he lost 
consciousness.  At a medical Board evaluation in October 1980, it 
was noted that there was no neurologic deficit as a result of the 
accident.  However, on a medical history survey completed in June 
1981, the Veteran reported frequent headaches and he was assessed 
with tension headaches.  He also complained of severe headaches 
for two days in March 1982, and he reported a history of 
headaches since being in California (where the accident 
occurred).  The Veteran was diagnosed with tension headaches.  At 
a reenlistment physical later in March 1982, however, the Veteran 
was found to be neurologically normal.  There are no further 
headache complaints documented, but the record shows that in 
September 1982, the Veteran was involved in a bar fight and was 
beaten about the head, although he did not lose consciousness.  
It is noted that the service treatment records are negative for 
any complaints of nausea, vomiting, photophobia, or phonophobia 
associated with any of his headaches, and no evidence that the 
Veteran was considered to have migraine headaches.

The Veteran reports being treated for headaches in the years 
following service; and a treatment record from March 1987, 
several years after being discharged from active duty, shows that 
the Veteran was diagnosed with migraine headaches; in October 
1987 he was assessed with muscle contraction headaches; and in 
December 1987 he was assessed with chronic headaches.  It is also 
noted that in November 1987 the Veteran stated that he had 
experienced headaches since grade school.  Later private records 
show treatment for headaches in May 1995, September 1997, and 
March 1998. 

In July 2004, the Board remanded the Veteran's claim to obtain a 
medical opinion, which was provided in March 2005.  The examiner 
noted that he had spent considerable time reviewing the Veteran's 
claims file and CPRS medical records.  The examination report 
documented the Veteran's headache complaints in service in 1981 
and 1982, as well as the post service complaints beginning in 
1987.  The examiner noted that the Veteran had been evaluated in 
July 2002 at the VA Neurology Clinic where he had reported 
headaches that were associated with nausea and photophobia; that 
the headaches were throbbing and generalized; and that the 
Veteran was diagnosed with migraine headaches with a suggestion 
that a possible trigger was the Veteran's cervical spondylosis.  
The examiner noted a similar finding was reported at a follow-up 
appointment in April 2003, and that in March 2005, a toxicology 
screening showed that the Veteran was positive for barbiturates, 
opioids, and cannabinoids, which suggested that the Veteran's 
history of polysubstance abuse as well as his psychiatric 
conditions might have contributed to his headache complaints.  In 
any event, after physically examining the Veteran, the examiner 
concluded that the Veteran experienced migraine headaches as well 
as headaches secondary to his cervical spine disease.  The 
examiner found that the Veteran's migraine headaches that were 
triggered by cervical spine pain were not incurred in or 
aggravated by the Veteran's military service.  

The Veteran was also referred for a neurologic evaluation in 
April 2005 at which the examiner concluded that the Veteran most 
likely had headaches as a result of his cervical spine 
disability, although the examiner did allow for the possibility 
that the Veteran's motorcycle accident in service either caused 
or perhaps exacerbated his headaches.

The Veteran was examined again in March 2010.  At this time, the 
examiner noted the Veteran's complaints of headaches in service, 
and the Veteran reported that his headaches had worsened since 
service.  It was noted that the Veteran had a family history of 
migraine headaches, as his mother had suffered from them.  After 
the examination, the examiner opined that the Veteran had a 
migraine headache disorder, but found that it was neither caused 
by, nor was a result of, the Veteran's military service.  The 
examiner stated that his opinion was based on his review of the 
medical records and medical literature, and his experience as a 
neurologist.  He found that the Veteran's migraines were typical 
and added that there was absolutely nothing in his records that 
would suggest that he had migraine headaches in service.  

The Veteran's representative argued that the examiner did not 
adequately review the Veteran's service treatment records, 
suggesting that the VA examiner had concluded that the Veteran's 
headaches were not related to the Veteran's time in service, 
because there was no evidence that the Veteran had experienced 
headaches in service.  However, from a careful reading of the 
medical opinion, the Board believes that the Veteran's 
representative misread the examiner's conclusion.  The examiner 
did not contend that the Veteran did not have complaints of 
headaches in service.  That much is well articulated in the 
service treatment records and the Board's remand instructions; 
and the examiner specifically noted that the Veteran had a bike 
accident in service and had experienced subsequent headaches.  
However, the examiner after considering all of the medical and 
lay evidence concluded that the Veteran's current headache 
disorder was best diagnosed as migraine headaches; and with that 
as a baseline, the examiner looked more carefully at the headache 
complaints the Veteran voiced in service.  In doing so, the 
examiner found that the symptoms the Veteran is currently 
experiencing differ from those he experienced in service, and 
from that he concluded that the Veteran's current migraine 
headache disorder neither began in service nor was otherwise 
caused by his service.  

The examiner in this case was tasked with determining what the 
Veteran's current diagnosis should be to account for his headache 
complaints.  Based on an extensive review of the records, the 
examiner found that the Veteran's headaches were currently 
accompanied by symptoms such as nausea, vomiting, photophobia, 
and phonophobia, which he considered hallmark symptoms of 
migraine headaches.  For example, a VA neurology consult in 
September 2008 and a June 2009 VA treatment record both noted 
that the Veteran's headaches were currently associated with 
photophobia, nausea and vomiting.  However, a review of the 
service treatment records shows that while the Veteran did voice 
complaints of headaches in service, there was no indication that 
those headaches were accompanied by nausea, vomiting, 
photophobia, or phonophobia.  As such, while the Veteran may 
indeed have had headaches in service, they do not appear to have 
manifested the symptoms associated with migraine headaches, and 
therefore it was reasonable for the examiner to have concluded 
that the Veteran's current migraine headache disorder did not 
actually begin during service, and was not otherwise caused by 
his service.  It is also noted that the Veteran has a family 
history of migraine headaches.  

The Board has considered the Veteran's lay statements.  However, 
while the Veteran is considered to be competent to describe his 
headaches and any symptoms that accompany them, he is not 
medically trained or qualified to relate his current headache 
diagnosis to the headaches he experienced in service.  The VA 
examiner considered the Veteran's description of the headache 
symptoms he is currently experiencing and reviewed the records of 
the headache complaints the Veteran voiced in service, but the 
examiner ultimately concluded that the Veteran's current migraine 
headache disorder was a separate and distinct disability from the 
headaches he complained about in service.   

The question posed to the examiner by the Board was answered, and 
it is clear from a plain reading of the examination report that 
the examiner does not believe that the Veteran's current migraine 
headache disorder is related to his time in service.  As such, 
the Board concludes that the totality of the evidence is against 
a finding that the Veteran's current migraine headache disorder 
either began during or was otherwise caused by his military 
service. 

Therefore, the criteria for service connection have not been met, 
and the Veteran's claim is accordingly denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

VA and private treatment records have been obtained; as have 
service treatment records and records from the Florida Department 
of Corrections.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  The 
Board notes that the Veteran's representative has argued that the 
most recent VA medical opinions failed to comply with the Board's 
remand instructions; although it appears that his disagreements 
with the opinions are mainly with their conclusions.  However, 
both examiners reviewed the Veteran's claims file and interviewed 
the Veteran prior to rendering their opinions, and both examiners 
supported their opinions with the evidence of record as they 
interpreted it and within the scope of their medical expertise.  
As such, the Board finds that there has been at least substantial 
compliance with the Board's remand instructions, and concludes 
that the VA opinion is more than adequate for rating purposes.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.







(CONTINUED ON NEXT PAGE)
 
ORDER

Service connection for a psychiatric disability is denied. 

Service connection for headaches is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


